127 F.3d 551
Edward SPREITZER, Petitioner-Appellee Cross-Appellant,v.Howard A. PETERS, III, Director, Illinois Department ofCorrections;  and Richard B. Gramley, Warden,Pontiac Correctional Center,Respondents-Appellants Cross-Appellees.
Nos. 96-1467, 96-1520.
United States Court of Appeals,Seventh Circuit
Sept. 15, 1997.

Appeals from the United States District Court for the Northern District of Illinois, Eastern Division, David H. Coar, Judge.

ORDER

1
In the last sentence of our opinion issued on May 23, 1997, we reversed the district court's grant of habeas corpus on the issue of sentencing and affirmed the denial of the issues raised by Mr. Spreitzer on cross-appeal.  Spreitzer v. Peters, 114 F.3d 1435, 1458 (7th Cir.1997).  We also stated that "[t]he death sentence should be reinstated."  Id. In his reply brief, Spreitzer requested that, if we ultimately ruled against Spreitzer, the case be remanded to the district court for its consideration of those issues not addressed in the district court's memorandum opinion and order of January 31, 1996.  Reply Brief of Cross-Appellant at 15.  In his Petition for Rehearing with Suggestion for Rehearing En Banc, Spreitzer requested that we modify our opinion to remand the case with instructions that the district court consider those issues it had previously left unresolved.  Petition for Rehearing at 13.


2
On August 11, 1997, the Court denied Spreitzer's Petition for Rehearing with Suggestion for Rehearing En Banc.  Spreitzer v. Peters, 118 F.3d 1211, 1212 (7th Cir.1997)(en banc).  On August 15, 1997, Spreitzer filed a "Motion for Clarification of Order Denying Rehearing," wherein Spreitzer again asks us to modify our opinion of May 23, 1997 to remand the case with instructions for the district court to consider those claims not previously resolved.


3
We have previously stated that "[t]he better practice in habeas corpus death cases is for the judge to rule on all the grounds presented in the petition, so that the appellate court can decide the entire case in one round, without the interminable delays that characterize postconviction proceedings in such cases."  Stewart v. Peters, 958 F.2d 1379, 1388 (7th Cir.), modified, 958 F.2d at 1388 (7th Cir.), cert. denied, 506 U.S. 883, 113 S.Ct. 239, 121 L.Ed.2d 173 (1992).  In Stewart, although the parties failed to raise the issue of the need for a remand to consider unresolved issues in their briefs or at oral argument, they did raise it in the petition for rehearing and in the answer thereto.  Id. The Court modified its decision and remanded the case "for further proceedings consistent with our opinion, thus leaving it to the district judge to decide in the first instance what further proceedings are proper in this case."  Id.


4
We believe that the course followed in Stewart is appropriatefor this case.  Accordingly, Spreitzer's Motion for Clarification is GRANTED to the extent that the Court's opinion of May 23, 1997 is hereby modified to reflect that the case is remanded to the district court for further proceedings consistent with our decision.  Pursuant to our opinion, the reinstatement of Spreitzer's death sentence remains in effect, with the only change being that it is reinstated pending the district court's determination of any remaining issues on remand.  The petition for rehearing having been denied, the mandate shall issue forthwith.